___________

                                      No. 96-1395
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *    Appeal from the United States
     v.                                    *    District Court for the
                                           *    Northern District of Iowa.
Pamela Jane Dodson Bright,                 *
                                           *           [UNPUBLISHED]
              Appellant.                   *


                                      ___________

                        Submitted:     February 3, 1997

                            Filed:    February 6, 1997
                                      ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Pamela Jane Dodson Bright pleaded guilty to conspiring to distribute
and possess with intent to distribute cocaine and methamphetamine, in
violation of 21 U.S.C. §§ 841(a) and 846, and using and carrying firearms
during and in relation to a drug trafficking offense, in violation of 18
U.S.C. § 924(c)(1).       She subsequently moved to withdraw her guilty plea as
to the firearm count, arguing that, in light of Bailey v. United States,
116 S. Ct. 501, 506 (1995) (defining “use” prong of § 924(c)(1)), she could
not be held responsible under a coconspirator theory of liability.                   The
                   1
district   court       denied   her   motion   and   sentenced   her   to   135   months
imprisonment on the drug count, a consecutive 60-month term on the firearm
count, five years supervised release, and a $2,000 fine.




      1
       The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
      On appeal, Bright’s appointed counsel moved to withdraw and filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), with the
stated issue that the court erred in denying Bright’s motion to withdraw
her guilty plea.        Counsel contends that Bailey implicitly overruled our
cases applying a coconspirator theory to section 924(c)(1) offenses.                 We
granted counsel leave to withdraw.            Although Bright was granted leave to
file a pro se supplemental brief, she did not do so.


      Bright’s Bailey argument is foreclosed by our recent opinion in
United States v. Rodger, 100 F.3d 90, 91 n.2 (8th Cir. 1996) (per curiam)
(stating Bailey does not preclude continued application of coconspirator
theory to § 924(c)(1) offenses).           Furthermore, we conclude there was a
sufficient factual basis for a section 924(c)(1) “carry” violation under
a coconspirator theory of liability, as Bright admitted it was reasonably
foreseeable to her that a coconspirator would carry a firearm.               See United
States   v.   Martinez,    958   F.2d    217,    219   (8th   Cir.   1992)   (affirming
§   924(c)(1)    conviction      where   it     was    reasonably    foreseeable   that
coconspirator might carry firearm in furtherance of conspiracy to sell
cocaine).


      We have reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), and find no nonfrivolous issues for appeal.


      Accordingly, the judgment of the district court is affirmed.


      A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-